Title: From George Washington to Anthony Wayne, 9 June 1781
From: Washington, George
To: Wayne, Anthony


                        
                            Dear Sir
                            Head Quarters New Windsor 9th June 1781
                        
                        It gave me great Pleasure to learn by yours of the 26th ulto. that You had marched from York Town, tho’ I was
                            somewhat disappointed as to your numbers, as I had been made to expect they would be considerably larger. Sudden and
                            exemplary Punishments were certainly necessary upon the new Appearance of that daring and mutinous Spirit which convulsed
                            the Line last Winter, and nothing will make me happier than to hear that good Order and Discipline have since prevailed.
                        I cannot finally accept the Resignations of the Gentlemen whose Commissions You forwarded before the Vouchers
                            from their Regimental Paymasters and from the Paymaster General and Auditor of the Army are lodged with me, to shew that
                            they are not indebted to the Public.
                        I earnestly wait to hear of your safe Junction with the Marquis de la Fayette. I am with very sincere Esteem
                            & Regard Dear Sir Your most Obedt Servt
                        
                            Go: Washington

                        
                    